RENDERED: SEPTEMBER 23, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-1339-MR

DAVID JENNINGS                                                         APPELLANT


                 APPEAL FROM KENTON CIRCUIT COURT
v.             HONORABLE GREGORY M. BARTLETT, JUDGE
                       ACTION NO. 19-CR-00470


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: COMBS, MCNEILL, AND K. THOMPSON, JUDGES.

COMBS, JUDGE: In this criminal case, Appellant, David Jennings, appeals from

the denial of his motion to suppress. After our review, we affirm.

             On April 11, 2019, a Kenton County grand jury indicted Jennings on

one count of trafficking in a controlled substance in the first degree, more than four

grams of cocaine, 2nd offense.
            On April 6, 2021, Jennings filed a motion to suppress. The trial court

conducted a suppression hearing and heard arguments of counsel on April 20, and

on June 2, 2021. By order entered June 15, 2021, the trial court denied Jennings’s

motion as follows:

            On February 8, 2019, Detective Ryan Malone was
            watching a house on Greenup Street based upon a
            citizen’s complaint about drug activity. Det. Malone was
            parked on E. 9th Street, just east of Greenup Street, when
            a red Chrysler pulled up . . . . Ultimately, the red vehicle
            parked on E. 8th Street, just east of Greenup Street. The
            engine was running, but no one exited the vehicle.

                   Det. Malone observed a black vehicle pull
            alongside the red Chrysler. . . . [A] woman exited the
            black car and entered the passenger side of the red
            Chrysler for just a brief second. She then exited the
            Chrysler and got back into her car, grabbed a hoodie, and
            returned to the red Chrysler. The woman remained in the
            red Chrysler for approximately 10 minutes before
            returning to her vehicle. Believing a narcotics
            transaction might have just occurred, the Detective called
            another officer to follow the black car.

                    When the red car pulled away from the curb, Det.
            Malone followed it. The Detective observed the red
            Chrysler make a turn without signaling. At that point,
            the Detective called for a marked police vehicle to
            initiate a traffic stop. The red vehicle made another lane
            change without signaling. A traffic stop was initiated by
            a uniformed officer . . . . Det. Malone requested a canine
            unit based upon his observations and suspicion that a
            drug transaction had occurred.

                  Officer Matthews of the Covington Police
            Department stopped the Defendant’s vehicle and
            approached the Defendant. He asked him a series of

                                        -2-
             questions, including whether he could produce his
             vehicle registration and insurance. The Defendant was
             never able to produce an insurance card. The length of
             time Officer Matthews took with the Defendant was
             approximately 16 minutes. During that time, a canine
             unit came to the scene and alerted on the Defendant’s
             vehicle. As a result of the canine officer alerting on the
             presence of drugs in the Defendant’s car, a search was
             conducted with drugs being found.

             The trial court concluded that the police had probable cause to stop

Jennings’s car for a traffic violation and that once the canine unit alerted on the

car, there was probable cause for a search. The court also found that the length of

Jennings’s “detention following the stop for the traffic violation was not excessive

in that the canine unit was on the scene almost immediately following the

Defendant’s stop for the traffic violation.”

             After his motion to suppress was denied, Jennings entered a

conditional guilty plea to first-degree trafficking in a controlled substance (more

than four grams of cocaine), second offense; he received a sentence of ten years.

             Jennings now appeals. “In reviewing a trial court’s decision to deny a

motion to suppress evidence, we accept the trial court’s findings of fact

as conclusive if they are supported by substantial evidence. We then review de

novo the trial court’s application of the law to those facts.” Commonwealth v.

Reed, 647 S.W.3d 237, 242-43 (Ky. 2022) (footnotes omitted).




                                          -3-
             Jennings first argues that the trial court erred by failing to suppress the

evidence discovered as a result of an illegally extended traffic stop.

             “The Fourth Amendment of the United States Constitution, as applied

to the states under the Fourteenth Amendment, and Section 10 of the Kentucky

Constitution provide safeguards against unreasonable searches and seizures.”

Bolin v. Commonwealth, 592 S.W.3d 305, 309 (Ky. App. 2019).

                   Seizures under the Fourth Amendment are
             analyzed sequentially, as a seizure that is lawful at its
             inception can violate the Fourth Amendment if its
             manner of execution unreasonably infringes interests
             protected by the Constitution. Traffic stops are analyzed
             under the . . . framework [of Terry v. Ohio, 392 U.S. 1,
             88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968),] because they
             are more akin to an investigative detention . . . than a
             custodial arrest. . . . If the traffic stop is prolonged
             beyond the time required for the purposes of the stop, the
             subsequent discovery of contraband is the product of an
             unconstitutional seizure.

             ....

                    Beyond investigating the potential traffic
             infraction that warranted the stop, an officer may pursue
             other ordinary inquiries incident to [the traffic] stop.
             Those inquiries typically include checking the driver’s
             license, determining whether there are outstanding
             warrants against the driver, and inspecting the
             automobile’s registration and proof of insurance. Those
             inquiries serve the same objective as enforcement of the
             traffic code: ensuring that vehicles on the road are
             operated safely and responsibly.

             ....


                                          -4-
             . . . [O]fficers may pursue unrelated investigative
             inquiries during a traffic stop if doing so does not add
             time to the stop. For example, when one officer
             continues to issue a traffic citation or perform other
             traffic-stop-related inquiries while another officer
             simultaneously conducts a dog sniff, the dog sniff is
             permissible because it does not add time to the stop.

Commonwealth v. Conner, 636 S.W.3d 464, 472-74 (Ky. 2021) (emphasis

original) (internal quotation marks and footnotes omitted).

             At page 4 of his Appellant’s brief, Jennings states that he does not

challenge the trial court’s factual findings. He acknowledges that it “appears . . .

the Covington Police Department . . . made efforts to comply with the

constitutional requirements for a traffic stop with a concurrent dog sniff.”

However, Jennings asserts that Officer Matthews deviated from the diligent pursuit

of the traffic stop by asking Jennings questions unrelated to his failure to use a turn

signal -- e.g., where he was coming from, where he was staying, what brought him

to Kentucky -- and then relaying that information to Detective Malone. Jennings

contends that this “additional time, however slight,” impermissibly prolonged the

traffic stop in violation of his rights under the Fourth and Fourteenth Amendments

of the United States Constitution and Section 10 of the Kentucky Constitution.

             Jennings made this argument below; however, the trial court did not

address whether Officer Matthews’s questioning of Jennings about where he had

been and the time it took to relay that information to Detective Malone


                                          -5-
impermissibly extended the traffic stop. Instead, the basis for the trial court’s

ruling primarily focused on the canine sniff, holding that “detention following the

stop for the traffic violation was not excessive in that the canine unit was on the

scene almost immediately following the Defendant’s stop for the traffic violation.”

                It does not appear from our review of the record that Jennings raised

this alleged omission in the trial court by requesting additional findings -- absent

which the issue is not properly before us. As our Supreme Court explained in

Commonwealth v. Smith, 542 S.W.3d 276 (Ky. 2018):

                        RCr[1] 8.20(2) plainly states that “[w]hen factual
                issues are involved in deciding [the suppression] motion,
                the court shall state its essential findings on the record.”
                . . . [Appellant] was obliged to raise the omission by
                motion under CR[2] 52.02 asking the trial court to make
                the additional findings and amend its order accordingly.
                [Appellant] did not do so.

                        An appellate court may decide only those issues
                which were fully presented to the trial court. . . . The
                appellate court reviews for errors, and a nonruling cannot
                be erroneous when the issue has not been presented to the
                trial court for decision. [Appellant’s] failure to raise this
                omission of what it regards as a critical finding of fact in
                the trial court precludes appellate review of the omission.

Id. at 285 (internal quotation marks and citations omitted).




1
    Kentucky Rules of Criminal Procedure.
2
    Kentucky Rules of Civil Procedure.

                                             -6-
                 Additionally, the Commonwealth argues that under Carlisle v.

Commonwealth, 601 S.W.3d 168 (Ky. 2020), questions about travel plans are an

ordinary inquiry properly within the scope of the stop. We agree.

                 Finally, Jennings argues that the police should not be constitutionally

permitted to use pretextual traffic stops to conduct dog-sniff searches for drugs.

However, Jennings concedes that trial counsel did not specifically raise this issue

and requests palpable error review under RCr 10.26.3 “Whether to undertake

palpable error review is within the sole discretion of the appellate court.” Brank v.

Commonwealth, 566 S.W.3d 560, 566 (Ky. App. 2018). We decline to do so here.

The academic argument raised by Jennings could have no bearing on undermining

the validity of the sound reasoning of the trial court -- even if we were to review it

for manifest injustice.

                 Accordingly, we affirm.



                 MCNEILL, JUDGE, CONCURS.

                 THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.



3
    The rule provides that:

                 A palpable error which affects the substantial rights of a party may
                 be considered by the court on motion for a new trial or by an
                 appellate court on appeal, even though insufficiently raised or
                 preserved for review, and appropriate relief may be granted upon a
                 determination that manifest injustice has resulted from the error.

                                                 -7-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Aaron Reed Baker         Daniel Cameron
Frankfort, Kentucky      Attorney General of Kentucky

                         Courtney J. Hightower
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -8-